UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number of issuing entity:333-133978-02 and 811-21967 CORTS TRUST VI FOR IBM DEBENTURES (Exact name of issuing entity as specified in its charter) Commission File Number of depositor and sponsor:333-133978 Structured Products Corp. (Exact name of depositor and sponsor as specified in its charter) Delaware 13-3692801 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 388 Greenwich Street New York , NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 816-7496 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of Registered exchange on which registered 6.375% Corporate-Backed Trust Securities (CorTS) Certificates New York Stock Exchange (“NYSE”) 1 Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant: (1)Has filed all reports required to be filed by section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNooNot applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Not applicable. Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated fileroAccelerated filer o Non- accelerated filerxSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The registrant has no voting stock or class of common stock that is held by non-affiliates. 2 Explanatory Note The Registrant, on behalf of CorTS Trust VI for IBM Debentures, is filing this Amendment No. 1 on Form 10-K/A to its Form 10-K for the year ended December31, 2008 to revise: (i) the certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and relevant Commission regulations attached as Exhibit 31.1 (the "Certification") and (ii) to revise the title of Stanley Louie to the Form 10-K itself and the Certification. This Form 10-K/A does not otherwise amend the Form 10-K. 3 PART IV Item 15. Exhibits, Financial Statement Schedules. (a)The following documents have been filed as part of this report. 1. Trustee’s Distribution Statements documented on Form10-D of CorTS Trust VI For IBM Debentures to the certificateholders for the period from January 1, 2008 through and including December 31, 2008 have been filed with the Securities and Exchange Commission and are hereby incorporated by reference.Filing dates are listed below: Trust Description Distribution Date Filed on CorTS Trust VI For IBM Debentures June 1, 2008 June 16, 2008 CorTS Trust VI For IBM Debentures December 1, 2008 December 8, 2008 2. None 3. Exhibits: 31.1 – Certification by the senior officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 33.1 – Report on Assessment of Compliance with Servicing Criteria for U.S. Bank Trust National Association for the period from and including January 1, 2008 through and including December 31, 2008.* 34.1 – Attestation Report of Ernst & Young LLP on Assessment of Compliance with Servicing Criteria.* 35.1 – Servicer Compliance Statement of U.S. Bank Trust National Association for the period from and including January 1, 2008 through and including December 31, 2008.* 99.1 - Registrant’s Current Report on Form 10-D filed with the Securities and Exchange Commission on June 16, 2008 and December 8, 2008, as further described in Item 15(a)(1) above, is each incorporated herein by reference. * Previously filed. 4 SIGNATURE Pursuant to the requirements of Section 13 or 15 (d) the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Structured Products Corp., as Depositor By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer (senior officer in charge of securitization function of the Depositor) Dated:March 25, 2010 5 EXHIBIT INDEX Exhibit Number in this Form10-K Description of Exhibits Certification by the senior officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Report on Assessment of Compliance with Servicing Criteria for U.S. Bank Trust National Association for the period from and including January 1, 2008 through and including December 31, 2008.* Attestation Report of Ernst & Young LLP on Assessment of Compliance with Servicing Criteria.* Servicer Compliance Statement of U.S. Bank Trust National Association for the period from and including January 1, 2008 through and including December 31, 2008.* Registrant’s Current Report on Form 10-D filed with the Securities and Exchange Commission on June 16, 2008 and December 8, 2008, as further described in Item 15(a)(1) above, is each incorporated herein by reference. * Previously filed. 6
